DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-27 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 and 26-27 in the reply filed on 04/01/2021 is acknowledged.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 3 and 17 are objected to because of the following informalities:   on line 3 of claim 3, the words “LogPow” should be replaced with “Log Pow” to be consistent with the original specification.  Appropriate correction is required.
Claims 6-9 are objected to because of the following informalities:  in each of claims 6-8, the word “Formula” should be lowercase in each instance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 provide for the use of the member, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 20 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (JP 10-329280 A1, See machine translation for citation).
Regarding claims 1 and 4, Araki discloses a fluorine-containing polymer used as a coating material on a metal surface.  The coatings are used for cooking and cooking utensil lining [0002].  A surfactant is added during the polymerization process [0091].  As shown in Example 1, the surfactant is ammonium perfluorooctanoate [0166].  The coating film thickness is from 1 to 100 m by spray coating or 20 m to 2000 m by electrospraying [0112].  The fluorine-containing polymer present in the primer layer is generally fired at a temperature higher than the melting point of the fluorine-containing polymer, 320 to 400°C when the polymer is PTFE, PFA, or FEP.  If the fluorine-containing polymer is PVDF, the temperature of firing is from 200 to 280°C [0113].
However, Araki does not disclose in at least a surface of a portion of the member, a mass-based content of the surfactant in the surface is M1, and a mass-based content of the surfactant in a position 10 nm below the surface in a thickness direction of the member is M2, M1/M2 is 0.50 t 0.90, and an atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is 0.5 to 3.0, or M2 is 0.0010% to 5.0% by mass.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, 1, and a mass-based content of the surfactant in a position 10 nm below the surface in a thickness direction of the member is M2, M1/M2 is 0.50 t 0.90, and an atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is 0.5 to 3.0 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Regarding claims 13 and 20, the limitation “that is used for at least one of purpose selected form the group consisting of manufacturing, storage, transport, and transfer of a chemical liquid for manufacturing semiconductors” is intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
Regarding claims 15 and 18, Araki does not disclose the member satisfies condition 1 or condition 4. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. disclose the member satisfies condition 1 or condition 4 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (JP 10-329280 A1) as applied to claim 1 above as evidenced by Iwai “Ecotox Findings For Ammonium Perfluorohexanoate”, Daikin Industries.
Regarding claim 3, Araki discloses a member as shown above in claim 1.  Per the teachings of Iwai, the log Pow for pefluorooctonate ion is 1.98 as shown in Table 1.
Regarding claim 17, Araki does not disclose the member satisfies condition 3. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. disclose the member satisfies condition 1 or condition 4 would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 13-15, 17, 18-22, are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation).
Regarding claims 1, 4, 14, and 19, Araki discloses a fluorine-containing polymer used as a coating material on a metal surface.  The coatings are used for cooking and cooking utensil lining [0002].  A surfactant is added during the polymerization process [0091].  As shown in Example 1, the surfactant is ammonium perfluorooctanoate [0166].  The coating film thickness is from 1 to 100 m by spray coating or 20 m to 2000 m by electrospraying [0112].  The fluorine-containing polymer present in the primer layer is generally fired at a temperature higher than the melting point of the fluorine-containing polymer, 320 to 400°C when the polymer is PTFE, PFA, or FEP.  If the fluorine-containing polymer is PVDF, the temperature of firing is from 200 to 280°C [0113].
	However, Araki does not disclose in at least a surface of a portion of the member, a mass-based content of the surfactant in the surface is M1, and a mass-based content of the surfactant in a position 10 nm below the surface in a thickness direction of the member is M2, M1/M2 is 0.50 t 0.90, and an atom number ratio X1 of the number of fluorine atoms contained in the surface to the number of carbon atoms contained in the surface is 0.5 to 3.0, or M2 is 0.0010% to 5.0% by mass.  The original specification after coating, the heating temperature for the coating film is preferably equal to or higher than 100°C [0101-0105].  The heating would affect the surface of the coating more the underlying layer beneath the surface.  Since Araki discloses the temperature within the disclosed range, it would be expected M1/M2 and X1 would be close to or overlapping In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Alternatively,  similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP § 2144.05.  
	Regarding claims 13 and 20, the limitation “that is used for at least one of purpose selected form the group consisting of manufacturing, storage, transport, and transfer of a chemical liquid for manufacturing semiconductors” is intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
Regarding claims 15 and 18, Araki does not disclose the member satisfies condition 1 or condition 4. The Office realizes that all of the claimed effects or physical properties are not 
Regarding claim 21, Araki discloses cooking appliances as well as linings of chemical devices [0002, 0286].  Cooking appliances known which have fluorine-containing polymers including pans and pot.  
Regarding claim 22, since chemical liquids can include cooking oil.  The claimed limitation is met.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above as evidenced by Iwai “Ecotox Findings For Ammonium Perfluorohexanoate”, Daikin Industries.
Regarding claim 3, Araki discloses a member as shown above in claim 1.  Per the teachings of Iwai, the log Pow for pefluorooctanoate ion is 1.98 as shown in Table 1.
Regarding claim 17, Araki does not disclose the member satisfies condition 3. The Office realizes that all of the claimed effects or physical properties are not positively stated by .

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Momose (US 2015/0203703 A1).
Regarding claim 2, Araki discloses the member as shown above in claim 1.
	However, Araki does not disclose a weight-average molecular weight of the fluorine-containing polymer is 40,000 to 600,000.  Momose teaches a perfluorinated fluororesin having a number average molecular weight (Mn) of 2x104 to 1x107 (20,000 to 10,000,000) [0028].  Under normal polymerization conditions the Mw/Mn is 2.  Based on calculations, the Mw would be 40,000 to 20,000,000 which overlaps the claimed range and would be expected to have the same properties.  Momose is concerned with coating layers of fluororesins serving to prevent scorching or sticking of ingredients during cooking [0002].  Araki and Momose are analogous art concerned with the same field of endeavor, namely coating layers comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 16, Araki does not disclose the member satisfies condition 2. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. disclose the member satisfies condition 1 or condition 4 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Takahashi (JP 11290215 A, See machine translation for citation).
Regarding claim 5, Araki discloses the member as shown above in claim 1.
	 However, Araki does not disclose the fluorine-containing polymer is a fluorine-containing polymer having a perfluoroalkyl group on a terminal thereof.  Takahashi teaches PFA containing no unstable terminal groups having corrosion potential for metals [0006].  Substantially all of the terminal groups of the fluoropolymer are –CF3 [0009].  Takahashi is 3 terminal groups as per the teachings of Takahashi, and the motivation to do so would have been as Takahashi suggests preventing corrosion of metal and easily remove stains caused by burning sugar and soy sauce [0006].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Nanba (US 2015/0299342 A1).
Regarding claim 6, Araki discloses the member as shown above in claim 1.  
	However, Araki does not disclose the surfactant is at least one of compound selected from the group consisting of a compound represented by formula (1) and a compound represented by formula (2).  Nanba teaches the fluorosurfactant has a Log Pow value of not higher than 3.4 [0036].  The fluorosurfactant includes:

    PNG
    media_image1.png
    30
    331
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    28
    324
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    32
    320
    media_image3.png
    Greyscale

wherein n2 is an integer of 4 to 8; and M represents H, NH4, or an alkali metal element; wherein Rf1 represents a C1-C5 perfluoroalkyl group; n3 is an integer of 0 to 3; and M is defined as mentioned above; Rf4 represents a C1-C5 perfluoroalkyl group; Y1 and Y2 may be the same as or different from each other, and represent H or F; and M is defined as mentioned above [0042-0047, 0050-0054].  Nanba is concerned with PTFE aqueous dispersions [0001].  The PTFE .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Higuchi (US 2012/0202906 A1).
Regarding claim 7, Araki discloses the member as shown above in claim 1. Araki discloses monomers of the following formula:

    PNG
    media_image4.png
    153
    882
    media_image4.png
    Greyscale

wherein X2 represents a hydrogen atom, a chlorine atom, or a fluorine atom, and n represents an integer of 1 to 5 [0069].  These monomers meet the limitations of a compound represented by formula (3) of the instant claim wherein Xa is a hydrogen atom or a fluorine atom, Ya includes a hydrogen or fluorine atom, and n is within the claimed range.  Araki also discloses the polymer may be compression moleding or paste extruded [0130].
	However, Araki does not disclose a content of the compound represented by formula (3) with respect to the total mass of the member is 0.0001% by mass to 0.05 % by mass.  Higuchi 2=CH-Rf1 (wherein Rf1 is a C1-10 polyfluoroalkyl group) [0028].  Higuchi teaches the polymer may be formed into film or sheet by paste extrusion molding [0077, 0080].  Araki and Higuchi are analogous art concerned with the same field of endeavor, namely films or sheets of PTFE.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the monomer of formula CH2=CH-Rf1 in the amount as per the teachings of Higuchi, and the motivation to do so would have been as Higuchi suggests it is possible to produce a PTFE aqueous emulsion having PTFE microparticles with a high molecular weight dispersed, whereby the stability of the PTFE aqueous emulsion is sufficientl high to such an extent not to adversely affect processabilities and it is possible to obtain a molded product having a high heat resistance [0039].  
Regarding claims 8-9, Araki does not disclose that a mass-based content of the compound by formula (3) in the surface is M3, and a mass-based content of the compound represented by formula (3) in a position of 10 nm below the surface in the thickness direction of the member M4, M3/M4 is 0.50 to 1.50 or M1/M3 is 0.01 to 100.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. a mass-based content of the compound by formula (3) in the surface is M3, and a mass-based content of the compound represented by formula (3) in a position of 10 nm below the surface in the thickness direction of the member M4, M3/M4 is 0.50 to 1.50 or M1/M3 is 0.01 to 100 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would 
	Regarding claim 10, Araki does not disclose wherein a content of the polymerization initiator with respect to the total mass of the member is 0.01 mass ppt to 200 mass ppb.  Additionally, Higuchi teaches the amount of the radical polymerization intiator to be used is preferably from 0.01 to 0.20 mass% relative to the final amount of PTFE obtained (100 ppb to 2,000 ppb which overlaps the claimed range and similar properties would be expected) [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the amount of the initiator as per the teachings of Higuchi, and the motivation to do so would have been as Higuchi suggests such amounts are sufficient for polymerization to form PTFE [0052].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Sawauchi et al. (US 2011/0294945 A1).
Regarding claim 11, Araki discloses the member as shown above in claim 1. As shown in Example 1, ethane gas is used.
	However, Araki does not disclose wherein a content of the chain transfer agent with respect to the total mass of the member is 0.01 mass ppt to 100 mass ppb.  As functionality of the chain transfer agent and effect on the rate of polymerization are variables that can be modified by adjusting said the amount of the chain transfer agent [0033, 0047], the precise the amount of the In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 1 above in view of Smith (EP 1908785 A1).
Regarding claim 12, Araki discloses the member as shown above in claim 1.
	However, Araki does not disclose a plasticizer, wherein a content of the plasticizer with respect to the total mass of the member is 0.01 mass ppt to 100 mass ppb.  Smith teaches plasticizers [0029].  As the polymer processing, compounding and applications are variables that can be modified by adjusting said amount of the plasticizer as per the teachings of Smith [0029], the precise amount of the plasticizer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of plasticizer, and the motivation to do so would have been to obtain desired polymer processing, compounding, and application (In re Boesch, 617 F .2d. 272,205 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

Claims 23 and 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (JP 10-329280 A1, See machine translation for citation) as applied to claim 22 above in view of Yamanaka (WO 2016/052393 A1, See English equivalent US 2017/0184973 A1 for citation).
Regarding claims 23 and 26, Araki discloses the member as shown above in claim 22.
	However, Araki does not disclose a container wherein a chemical liquid is stored in the containter.  Yamanaka teaches an inner wall of a container that is formed of a fluorine-containing resin [0016-0017].  The organic liquid stored in the container includes 2-heptanone, cyclohexanone or propylene carbonate or butyl acetate [0018, 0044].  The container includes a sealing portion including O rings in order to block the storing portion form the outside air [0089].  The fluorine-containing resin can be suitably used as lining substances or materials of various member which would also include the sealing portion [0091].  Yamanaka is concerned with organic treatment liquid [0003].  Araki and Yamanaka are analogous art concerned with similar technical difficulty, namely liners prepared from fluororesins in chemical devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form a container with the fluororesin as a liner containing the liquid per the teachings of Yamanaka, and the motivation to do so would have been as Yamanaka suggests fluororesin provide high insulation properties and are antistatic [0077].  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama (WO 2017/188296 A1, English equivalent US 2019/0064672 A1) teaches a treatment liquid housing body.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767